DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2021 has been entered.
Claims 1-5, 9-19 and 23-28 were received for consideration with claims 1-4, 9, 12-16, 18, 23 and 26-28 having been amended.

Allowable Subject Matter
Claims 1-5, 9-19 and 23-28 are allowable over the prior art.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/2021 and 3/15/2020 was filed after the mailing date of the Notice of Allowance on 1/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not show with respect to independent claims 1 or 15 “wherein the inputs comprise 
The closest art Coss et al (US 6,141749), Jain et al (US 2014/0376367), Lahiri (US 10,135,702), Phonsa et al (US 2016/0152454) and Boyce et al (US 2009/0077619) do not teach these limitation. 

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin Almeida whose telephone number is 571 -270-1018. The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to. 5:00 P.M. The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M.


/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492